DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: claims 1 and 9 both recite “first medica content” rather than “first media content.”  Appropriate correction is required.
Claims 4 and 12 are objected to because of the following informalities:  these claims contain underlining but are not in amended form.  These claims also recite “celebrity poral interface” rather than “celebrity portal interface.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,631,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application recite only obvious variants of the subject matter contained in the claims of the patent.  For example, claim 1 of the patent recites all limitations found in instant claim 1 except that compensation is provided to a third-party account.  Official notice is taken that this was well known in the art at the time the invention was effectively filed, and its inclusion would have been obvious in order to improve provision of compensation in a distributed system.  Similarly obvious would have been modification of the claims of the patent to include the limitations of the instant claims 2-3 and 10-11 in order to provide equitable compensation to the celebrity.

Allowable Subject Matter
Other than issues identified above, claims 1-16 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is the combination of Ball, Fetyko, and Andrews that was described in the Non-Final rejection mailed 08 April 2019 in parent US Application 15/860,603.  The prior art does not describe or render obvious the claim features of “identifying one or more content items appearing in the first media content, the identifying based on metadata embedded in the first media content; generating one or more icons, each of the one or more icons representing at least one of the one or more content items appear in the first media content; displaying the one or more icons overlaid on the first media content; receiving a purchase transaction request from a user for a first content item of the one or more content items appearing in the first media, the purchase request received at substantially the same time as a playback of the first media content through a graphical user interface of the respective customized portal; identifying one or more celebrity users of the plurality of celebrity users, the one or more celebrity users being associated with the one or more content items identified in the purchase transaction request and the first medica [media] content; 109SBM2-0003.US02determining a celebrity compensation amount associated with the purchase transaction request, the determining being based on one or more compensation rules associated with the identified one or more celebrity users; and responsive to the determining, providing the celebrity compensation amount to one or more third-party accounts, each of the third-party accounts being associated with at least one of the identified one or more celebrity users.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423